Citation Nr: 1123455	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to nonservice-connected death pension benefits based on the Veteran's service. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran has been certified as having had recognized service from December 1941 to October 1942 and from February 1945 to November 1945 in the Regular Philippine Army.  The Veteran was a prisoner of war (POW) from April 1942 to October 1942.  He died in December 1982.  The appellant claims entitlement to benefits as his widow.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 determination denying entitlement to nonservice-connected death pension benefits and an April 2008 rating decision denying service connection for the cause of the Veteran's death by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in July 2009.  

The Board notes that the appellant submitted additional documents with her substantive appeal, including copies of pictures and an April 1982 letter signed by the Veteran.  However, the pictures are duplicates of copies already in the claims file prior to the statement of the case.  Further, the April 1982 letter is simply a request by the Veteran to the Department of Army for any awards, medals or decorations.  Importantly, the Veteran's service records, including copies of his medals were considered by the RO.  As these records were already in the claims file, the Board finds that a request for this information is not pertinent to the issues on appeal.  Accordingly, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2006 RO determination denied entitlement to nonservice-connected death pension benefits because the Veteran did not service in a regular component of the United Stated Armed Forces; a notice of disagreement was received in July 2006 and a statement of the case was issued in December 2006; the appellate did not file a substantive appeal from that determination.

2.  Evidence received since April 2006 in connection with the claim of entitlement to nonservice-connected death pension benefits is either cumulative or redundant of evidence of record in April 2006, or does not relate to an unestablished fact necessary to substantiate the claim. 

3.  Service connection for the cause of the Veteran's death was denied by the RO in an April 2006 rating decision; a notice of disagreement was received in July 2006 and a statement of the case was issued in December 2006; the appellate did not file a substantive appeal from that decision.

4.  Certain evidence received since the April 2006 rating decision in connection with the cause of death claim is not cumulative or redundant of evidence of record in April 2006 and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The April 2006 RO decision, which denied entitlement to nonservice-connected death pension benefits, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has not been received since the April 2006 RO decision denying service connection nonservice-connected death pension benefits; and thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (2010).

3.  The April 2006 rating decision, which denied entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
4.  New and material evidence has been received since the April 2006 rating decision denying service connection for the cause of the Veteran's death and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Nonservice-connected Death Pension Benefits

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to nonservice-connected death pension benefits based on the Veteran's service.  Entitlement to nonservice-connected death pension benefits was denied in an April 2006 determination.  The appellant submitted a notice of disagreement in July 2006 and the RO issued a statement of the case in December 2006.  However, the appellant failed to file a substantive appeal.  Under the circumstances, the April 2006 RO determination became final.  38 U.S.C.A. § 7105(c).  The Board notes here that the new and material evidence analysis applies to the reopening of claims that originally were disallowed because the claimant's veteran status was not established.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000). 

In order to qualify for the nonservice-connected death pension, the appellant must establish that her deceased husband had qualifying service.  Controlling statutory law provides that only certain military service is considered qualifying service for such benefits.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8(c) and (d), 3.40.  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a) and (d). 

In pertinent part, the evidence of record prior to the April 2006 RO decision consisted of a service records, an August 1982 service report from the United States Army Reserve Components Personnel and Administration Center, which showed that the Veteran was beleaguered from December 1941 to April 1942, a POW from April 1942 to October 1942, missing from October 6, 1942 to October 28, 1942, no casualty status from October 1942 to February 1945 and Regular Philippine Service from February 1945 to July 1942; a January 1983 Certificate from the Philippines Ministry of National Defense indicating service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East) from December 1941 to March 1946; a June 2005 letter from the National Personnel Records Center (NPRC) showing that the Veteran was entitled to the following awards POW medal, Presidential Unit Citation, Asiatic-Pacific Campaign Medal, Philippine Defense Ribbon, Philippine Liberation Ribbon and Philippine Independence Ribbon; and  a November 2005 verification of service from the NPRC forwarding the same information as verified in August 1982.  

The only additional pertinent evidence submitted since the April 2006 RO decision are numerous statements from the appellant, a picture of the medals received by the Veteran, and income information.  As the additional evidence was not already of record at the time of the April 2006 RO decision, the Board finds that this evidence is new because it is not duplicative of previous evidence.  However, the statements from the appellant do not provide any additional information, including different identifying information for the Veteran, which showed that the Veteran had qualifying service in the United States Armed Forces.  Also, the picture of the Veteran's medals is also not material as again it does not show qualifying service and the RO was aware of the Veteran's medals prior to the April 2006 decision.  Moreover, as the Veteran did not have qualifying service, the appellant's income information is not relevant to the issue on appeal.  Pursuant to the laws and regulations set forth above, the Veteran had basic eligibility to certain, but not all, VA benefits.  The Board's reading of the applicable law is that there is no evidence in this case that any of the Veteran's periods of service establish eligibility for pension benefits.  Accordingly, as the evidence does not establish that the Veteran's service is eligible for death pension benefits, it is not material because it does not relate to this unestablished fact, which is necessary to substantiate the appellant's claim.  

Thus, the claim of entitlement to nonservice-connected death pension benefits is not reopened.  38 U.S.C.A. § 5108. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, VA has an obligation to provide notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive with respect to this issue, the VCAA is not applicable.  

Service Connection for Cause of Death

The present appeal also involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  Entitlement to service connection for the cause of the Veteran's death was denied in an April 2006 RO rating decision.  The appellant submitted a notice of disagreement in July 2006 and the RO issued a statement of the case in December 2006.  However, the appellant failed to file a substantive appeal.  Under the circumstances, the April 2006 RO rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the April 2006 rating decision, additional evidence has become part of the record, including a March 2008 statement from a registered midwife who indicated that she administered medicines to the Veteran in December 1976 for treating his pulmonary tuberculosis and numerous statements by the appellant.  In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  The evidence prior to the April 2006 rating decision indicated that the Veteran was first treated for tuberculosis in 1982.  However, the new evidence showed that the Veteran received treatment for pulmonary tuberculosis at least six years prior to his death.  Further, the statements of the appellant also appear to indicate that the Veteran had suffered from tuberculosis for many years prior to his death in 1982.  

Accordingly, in light of Shade, the Board finds that the additional evidence submitted since the April 2006 rating decision is new and material.  The evidence is not redundant of evidence already in the in April 2006, and the evidence relates to the unestablished fact of whether the cause of the Veteran's death is related to his service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A.  § 5108.  With respect to the matter of compliance with the VCAA, it will be addressed by the Board in a future decision (if necessary) on the merits of the appellant's claim.  


ORDER

New and material evidence has not been received to reopen a claim for entitlement to nonservice-connected death pension benefits based on the Veteran's service.  To that extent, the appeal is denied.  

New and material evidence has been received to reopen the issue of entitlement to service connection for cause of the Veteran's death.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.
REMAND

The appellant is also seeking entitlement to service connection for the cause of the Veteran's death.  A June 1945 chest x-ray showed a patch of infiltration in the right infra-clavicular region.  Further, the broncho-vascular markings on both sides were prominent.  The impression was tuberculosis activity cannot be ascertained; advise reexamination.  The Certificate of Death lists the immediate cause of death as hemoptysis due to pulmonary tuberculosis.  Given the June 1945 x-ray, the Board believes that a medical opinion is appropriate in order to determine whether the Veteran's pulmonary tuberculosis was related to service.  See 38 U.S.C.A.  § 5103A(a)(1); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Further, in a September 2005 authorization, the appellant indicated that the Veteran was treated for his pulmonary tuberculosis at Libertad Barangay Clinic as well as by midwife, Mrs. [redacted].  However, it does not appear that these records have been requested.  In light of the need to remand for another matter, the RO should attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Appropriate action should be taken to request copies of all medical records from Libertad Barangay Clinic and Mrs. [redacted], midwife.  Any records obtained should be associated with the claims file.  If these records are unavailable, it should be clearly documented in the claims file.  

2.  After completion of the above, the claims file should be sent to an appropriate VA medical doctor for a medical opinion.  After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's pulmonary tuberculosis manifested in service or within three years of service.  A detailed rational for all should be given.      

3.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


